Citation Nr: 1539625	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1971 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  Following additional development, the RO granted service connection for tinnitus in an October 2013 rating decision.  As the issue on appeal has been granted, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2009 a VA audiologist reviewed the Veteran's claims file and medical records and opined that it was less likely than not that the Veteran's hearing loss was related to service.  Thereafter, in March 2011, the Veteran's physician and comrade, Dr. Mehner, opined that the Veteran's in-service noise exposure was the probable cause of his hearing difficulties.  

As Dr. Mehner did not intimate that he had reviewed the Veteran's records and the 2009 examiner did not examine the Veteran, the Veteran was afforded a VA hearing loss and tinnitus examination in May 2013.  After examining the Veteran, the 2013 examiner indicated that an opinion regarding the etiology of the Veteran's hearing loss could not be provided without resort to mere speculation as the Veteran's active duty service treatment records (STRs) that could reveal hearing acuity on entrance and exit as well as any threshold shifts during service, were missing.  In September 2013 an addendum opinion was provided in which the 2013 examiner again noted the unavailability of the Veteran's active duty STRs and added that there were no complaints of noise exposure in the Veteran's available reserve STRs; a negative nexus opinion was provided.  Notably, in the same report the examiner accepted that the Veteran was likely exposed to hazardous noise as a helicopter pilot in service and opined that tinnitus was therefore as likely as not due to service.  Based on the foregoing, the Board finds that an additional examination and opinion are necessary.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all relevant VA treatment records dating since September 2013.  If the requested records are not available, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to obtain an opinion.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all 
clinical findings should be reported in detail.  All symptomatology associated with the Veteran's hearing loss should be reported.  

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his reported in-service noise exposure as a helicopter pilot.  The examiner may accept that the Veteran experienced such noise exposure during service.  In rendering the opinion the examiner should address why the current hearing loss is/is not merely a delayed response to his in-service noise exposure.
3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



